Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 54-55, 62-63 are pending in the current application.
2.	This application is a CON of 15/578,623 11/30/2017 ABN, which is a 371 of PCT/US2016/035588 06/02/2016, which claims benefit of 62/271,689 12/28/2015 and claims benefit of 62/170,547 06/03/2015.
Response to Restriction Election
3.	Applicant’s election of the species, (R)-4-amino-1-(1-(but-2-ynoyl)piperidin-3-yl)-3-(4-phenoxyphenyl)-1H-imidazo[4,5-c]pyridin-2-(3H)-one, in the reply filed on December 10, 2021 is acknowledged. The election was made without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims  54-55, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 8,557,803 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Yamamoto teaches compounds of the instant claims, which have the same utility as BTK inhibitors, at column 5 line 1 ff. as Formula I-1 that where the R3 is attached have a nitrogen atom.  Ring 1 is equivalent to the instant Ar group and Ring 2 is equivalent to the Z-N ring of claim 1.  The instant R5 is described by the –K-R2 grouping which is a substituent of R2, where K is a carbonyl and R2 is an alkyne which may be substituted by halogen.  A number of working example compounds are disclosed including those on column 27 ff.  The examples bear an X-N group as azetidine, pyrrolidine and piperidine, with alkynyl amides, i.e. the R5 selection of claim 1.  Example 19(36) at column 50 line 60 ff., 6-amino-9-[(3R)-1-(1-oxo-2-butyn-1-yl)-3-piperidinyl]-7-(4-phenoxyphenyl)-7,9-dihydro-8H-Purin-8-one, is typical and is most relevant to the elected species. Example 19 (36) Yamamoto:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Other examples have additional heterocycles besides pyrrolidine, linkages other than a direct bond, and various substituents on the diphenyl ether. The purinone compounds had improved selectivity as well as increased metabolic stability as compared to kinase inhibitors with pyrazolo[3,4-d]pyrimidine cores as discussed in Tables 1 and 2 on pages 29 and 30, respectively.
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims have a pyridine moiety instead of pyrimidine ring as in compounds of Yamamoto. This can be described as a bioisosteric replacements of an N with a CH. 




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
VS   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

The interchange of aromatic =N- with =CH- is a well-known modification in medicinal chemistry.  This is taught in a textbook by Wermuth, Pg. 271 “Ring equivalents  The substitution of –CH= by –N= or –CH=CH- by –S- in aromatic rings has been one of the most successful applications of classical isosterism. Early examples are found in the sulfonamide antibacterials with the development of sulfapyridine, sulfapyrimidine.”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare bioisosteric ring equivalents of those of Yamamoto to produce the instant invention.  Bioisosteric replacements allow molecular modifications in which the number of variables changed are limited. There is an expectation that such a change would produce broadly similar biological properties. In the field of kinase inhibitor 
In the literature, kinase inhibitors with a central pyrimidine core are ubiquitous whereas those containing pyridine cores are far less common.33,36–41 With intermediates in hand, we decided to investigate if 4-pyrazole substituted pyridines had any activity against JNK3. Additionally, removing one heteroatom from the pyrimidine core would further reduce polarity. Pyridine analogs were synthesized as described in Scheme 2….Surprisingly, pyridine containing compounds were more potent than their corresponding pyrimidine analogs (Table 2).

The experienced medicinal chemist would seek to prepare these bioisosteres to reduce polarity, improve potency, selectivity, and metabolic stability, while leaving the property of BTK inhibition intact.  
5.	Claims  54, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 9,199,997 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, pgs. 203-237 AND Noel “Synthesis and SAR of 4-(pyrazol-3-yl)-pyridines as novel c-jun N-terminal kinase inhibitors” Bioorganic & Medicinal Chemistry Letters 21 (2011) 2732–2735.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Yamamoto teaches compounds of the instant claims where A is N, which have the same utility as BTK inhibitors, at column 5 line 1 as Formula 4.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compound is disclosed as 18 salt forms in Table 2 column 6.  Example 9, the HCl salt, had very good selectivity over other kinases and blood kinetics on column 20.
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims have a pyridine moiety instead of pyrimidine ring as in compounds of Yamamoto. This can be described as a bioisosteric replacements of an N with a CH. 
Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

The interchange of aromatic =N- with =CH- is a well-known modification in medicinal chemistry.  This is taught in a textbook by Wermuth, Pg. 271 “Ring equivalents  The substitution of –CH= by –N= or –CH=CH- by –S- in aromatic rings has been one of the most successful applications of classical isosterism. Early examples are found in the sulfonamide antibacterials with the development of sulfapyridine, sulfapyrimidine.”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare bioisosteric ring equivalents 
In the literature, kinase inhibitors with a central pyrimidine core are ubiquitous whereas those containing pyridine cores are far less common.33,36–41 With intermediates in hand, we decided to investigate if 4-pyrazole substituted pyridines had any activity against JNK3. Additionally, removing one heteroatom from the pyrimidine core would further reduce polarity. Pyridine analogs were synthesized as described in Scheme 2….Surprisingly, pyridine containing compounds were more potent than their corresponding pyrimidine analogs (Table 2).

The experienced medicinal chemist would seek to prepare these bioisosteres to reduce polarity, improve potency, selectivity, and metabolic stability, while leaving the property of BTK inhibition intact.  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625